391 F.2d 255
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.BEVERAGE-AIR COMPANY, Respondent.International Union of Electrical, Radio and Machine Workers, AFL-CIO, Intervenor.
No. 11961.
United States Court of Appeals Fourth Circuit.
Argued February 6, 1968.
Decided February 15, 1968.

Allison W. Brown, Jr., Atty., N.L.R.B. (Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, and Fred R. Kimmel, Atty., N.L.R.B., on motion for preliminary relief), for petitioner.
Ernest W. Machen, Jr., Charlotte, N. C. (Blakeney, Alexander & Machen, Charlotte, N. C., on opposition to motion), for respondent.
Morgan C. Stanford, Atlanta, Ga. (Adair, Goldthwaite, Stanford & Daniel, Atlanta, Ga., on motion to intervene), for intervenor.
Before BOREMAN, WINTER and BUTZNER, Circuit Judges.
PER CURIAM:


1
The National Labor Relations Board, pursuant to Section 10(e) of the Labor Act [29 U.S.C. § 160(e)], moved for enforcement of its order pendente lite requiring Beverage-Air Company to cease and desist from continuing to restrain and coerce its employees in the exercise of their rights guaranteed by § 7 of the act [29 U.S.C. § 157]. The uncontroverted evidence establishes reasonable cause to believe the act has been violated and that the remedial purposes of the act will be frustrated unless relief pendente lite is granted. NLRB v. Aerovox Corp., of Myrtle Beach, 389 F.2d 475, 67 L.R.R.M. (BNA) 2158 (4th Cir. 1967).


2
The Board's motion will be granted to this extent: the respondent must cease and desist from enforcing a no solicitation rule in nonworking areas of the plant during nonworking time, and from continuing to discriminate against employees who are union supporters with respect to the terms and conditions of employment. The Board's motion to require reinstatement of discharged employees pendente lite is denied. Counsel for the Board is directed to submit to the court a proposed order after furnishing a copy to counsel for the respondent.